JOHN W WHITE

EVAN R CHESLER
RICHARD W CLARY
STEPHEN L GORDON
ROBERT H BARON
DAVID MERCADO
CHRISTINE A VARNEY
PETER T BARBUR
THOMAS G RAFFERTY
MICHAEL S GOLDMAN
RICHARD HALL

JULIE A NORTH
ANDREW W NEEDHAM
STEPHEN L BURNS
KATHERINE B FORREST
KEITH R HUMMEL
DAVID J KAPPOS
DANIEL SLIFKIN
ROBERT | TOWNSEND, III
WILLIAM J WHELAN, III
PHILIP J BOECKMAN
WILLIAM V FOGG

CRAVATH, SWAINE & MOORE LLP

WorRLDWIDE PLAZA
825 EIGHTH AVENUE
New York, NY 10019-7475

THOMAS E DUNN

MARK ! GREENE

DAVID R MARRIOTT
MICHAELA PASKIN
ANDREW J PITTS
MICHAEL T REYNOLDS
ANTONY L RYAN
GEORGE E ZOBITZ
GEORGE A STEPHANAKIS.
DARIN P MCATEE

GARY A BORNSTEIN CITYPOINT

TIMOTHY G CAMERON ONE ROPEMAKER STREET
KARIN A DEMASI LONDON EC2Y SHR
DAVID S FINKELSTEIN TELEPHONE +44-20 7453-[000
DAVID GREENWALD FACSIMILE +44-20 7860-1150
RACHEL G SKAISTIS
PAUL H ZUMBRO
ERIC W HILFERS
GEORGE F SCHOEN
ERIK R TAVZEL
CRAIG F ARCELLA
DAMIEN R ZOUBEK

TELEPHONE: +1-212-474-1000
FACSIMILE: +1-212-474-3700

 

(212) 474-1908

ALYSSA K CAPLES
JENNIFER S CONWAY
MINH VAN NGO

KEVIN J ORSINI
MATTHEW MORREALE
YOHN D BURETTA

J WESLEY EARNHARDT
YONATAN EVEN
BENJAMIN GRUENSTEIN
JOSEPH D ZAVAGLIA
STEPHEN M KESSING
LAUREN A MOSKOWITZ
DAVID J PERKINS
JOHNNY G SKUMPIJA
J LEONARD TETI, II

D SCOTT BENNETT
TINGS CHEN
CHRISTOPHER K FARGO
KENNETH C HALCOM
DAVID M STUART
AARON M GRUBER

© KEITH HALLAM, ITI

JONATHAN J KATZ
MARGARET SEGALL D’AMICO
RORY A LERARIS

KARA L MUNGOVAN
NICHOLAS A DORSEY
ANDREW C ELKEN

JENNY HOCHENBERG
VANESSA A LAVELY

GJ LIGELIS JR

MICHAEL E MARIANI
LAUREN R KENNEDY
SASHA ROSENTHAL-LARREA
ALLISON M WEIN

SPECIAL COUNSEL
SAMUEL C BUTLER

RICHARD J STARK

LAUREN ANGELILLI
TATIANA LAPUSHCHIK

OMIO H NASASB
DAMARIS HERNANDEZ

OF COUNSEL
MICHAEL L SCHLER

February 20, 2019

Solomon y. Fordham University
Case No. 18-cv-04615 (ER)

Dear Judge Ramos:

I write with respect to the Notices of Limited Appearance of Pro Bono
Counsel submitted by Cravath, Swaine & Moore LLP (“Cravath”), on behalf of Plaintiff
Dr. Esther Solomon in the above-referenced matter (“Matter”).

On December 7, 2018, attorneys with Cravath filed Notices of Limited
Appearance of Pro Bono Counsel for the limited purpose of assisting Dr. Solomon with
fact discovery in the Matter. (See Dkt. 17, Dkt. 18.) At the initial Court conference on
December 13, 2018 (“Conference”), the Court ordered the parties to begin discovery
pursuant to a Case Management and Scheduling Order (see Dkt. 20), as well as to
undergo Court-ordered mediation pursuant to a Mediation Referral Order (see Dkt. 19)
(“Mediation”). Following the Conference, Cravath amended its engagement letter with
Dr. Solomon to provide that Cravath’s representation of Dr. Solomon includes the
Mediation. Consistent with that amendment, we file with this letter Amended Notices of
Limited Appearance of Pro Bono Counsel (“Amended Notices”).

Pursuant to the Amended Notices, Cravath will assist Dr. Solomon with
fact discovery pertaining to the allegations in her May 24, 2018 Complaint (Dkt. 1)—
specifically, serving and responding to Requests for Production of Documents,
Interrogatories and Requests for Admission; taking and defending depositions; filing or
responding to any discovery-related motions (e.g., motions to compel production of
documents); and appearing at any Court conferences with respect to the aforementioned
discovery topics—as well as represent Dr. Solomon at the Mediation. For the sake of
clarity, Cravath’s limited representation does not currently include dispositive motions,
expert discovery, trial, appeals or any amended pleadings.
We are available to discuss should the Court have any questions or require
any additional information.

Respectfully,
{

ef hen.

Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007
Fax: (212) 805-7943

VIA ECF

Copy to:

James G,. Ryan, Esq.
Cullen and Dykman LLP
100 Quentin Roosevelt Blvd.
Garden City, New York 11530
jryan@cullenanddykman.com

Hayley B. Dryer, Esq.
Cullen and Dykman LLP
100 Quentin Roosevelt Blvd.
Garden City, New York 11530
hdryer@cullenanddykman.com
